                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


    BERNARD NELSON WILBERT, #23398-078 §
                                       §
    VS.                                §                             CIVIL ACTION NO. 4:16cv503
                                       §                        CRIMINAL ACTION NO. 4:15cr148(4)
    UNITED STATES OF AMERICA           §

                                        ORDER OF DISMISSAL

           This civil action was referred to United States Magistrate Judge Christine A. Nowak. The

    Report and Recommendation of the Magistrate Judge (Dkt. #10), which contains proposed findings

    of fact and recommendations for the disposition of such action, has been presented for consideration.

    No objections were filed. The Court concludes that the findings and conclusions of the Magistrate

    Judge are correct, and adopts the same as the findings and conclusions of the Court.

           It is therefore ORDERED the motion to vacate, set aside, or correct sentence is
.
    DISMISSED without prejudice.

           It is further ORDERED all motions by either party not previously ruled on are hereby

    DENIED.

           SIGNED this 4th day of December, 2018.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
